J-A03019-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DOUGLAS A. KRATZER                         :
                                               :
                       Appellant               :   No. 698 MDA 2020


       Appeal from the Judgment of Sentence Entered February 14, 2020,
                in the Court of Common Pleas of Snyder County,
             Criminal Division at No(s): CP-55-CR-0000392-2018.

BEFORE: LAZARUS, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY KUNSELMAN, J.:                              FILED MAY 21, 2021

        Douglas A Kratzer appeals from the judgment of sentence imposed

following his conviction of two counts of driving under the influence (“DUI”).1

After careful consideration, we affirm.

        In the early morning hours of May 28, 2018, Kratzer, then aged seventy-

two, drove through a police sobriety checkpoint.          Trooper Jordan Judson

initiated contact with Kratzer and observed that his eyes were bloodshot and

that he was wearing a wristband. Kratzer admitted to the trooper that he had

a few drinks prior to driving.        When the trooper asked Kratzer to exit his

vehicle, the trooper detected an odor of alcohol emanating from Kratzer’s

person. At the trooper’s request, Krazter performed two field sobriety tests


____________________________________________


1   See 75 Pa.C.S.A. § 3802(a)(1), (2).
J-A03019-21


(“FSTs”); namely, the walk-and-turn test and the one-leg-stand test. Kratzer

told the trooper that he had a hip issue, but he did not explain the nature or

extent of the issue.       When Kratzer performed the FSTs, Trooper Judson

observed several signs or clues of impairment. He thereafter arrested Kratzer

on suspicion of DUI.

         Upon receiving his Miranda and O’Connell warnings,2 Krazter

consented to the chemical testing of his blood which revealed that his blood

alcohol content (“BAC”) was .088%. Kratzer was charged with two counts of

DUI (general impairment and BAC greater than .08% but less than .10%).

Kratzer filed an omnibus pretrial motion to suppress the BAC results on the

basis that, inter alia, the trooper lacked probable cause to suspect that he was

sufficiently impaired, and the FST results were inadmissible.

         Following a suppression hearing, the trial court denied suppression and

the matter immediately proceeded to a non-jury trial. The trial court found

Krazter guilty of both counts of DUI. On February 14, 2019, the trial court

imposed an aggregate sentence of six months of probation, plus fines and

costs.    Kratzer filed a post-sentence motion challenging the weight of the



____________________________________________


2 See Miranda v. Arizona, 384 U.S. 436 (1966) (a Miranda warning informs
a suspect that he has the right to remain silent, that anything he says can and
will be used against him, that he has the right to speak with an attorney, and
that if he cannot afford an attorney one will be appointed to represent him);
and Commonwealth of Pennsylvania, DOT v. O'Connell, 555 A.2d 873
(Pa. 1989) (an O’Connell warning informs a motorist that his driving
privileges will be suspended for one year if he refuses chemical testing).

                                           -2-
J-A03019-21


evidence, which the trial court denied. Kratzer filed a timely notice of appeal,

and both he and the trial court complied with Pa.R.A.P. 1925.

      Krazter raises the following issues for our review.

      1. Did the trial court err in denying Kratzer’s omnibus pre-trial
         motion as Trooper Judson lacked sufficient probable cause to
         arrest him where the facts and circumstances within his
         knowledge at the time of arrest were not sufficient to warrant
         a person of reasonable caution to believe Kratzer was incapable
         of safely operating a motor vehicle or that his blood alcohol
         content was above a .08%?

      2. Did the trial court err in finding Kratzer guilty of DUI: general
         impairment pursuant to 75 Pa.C.S.A. § 3802(a)(1), because
         the Commonwealth was unable to link any observations of
         impaired driving to Kratzer and the evidence did not establish
         that his mental and physical faculties were impaired such that
         he could not safely operate a motor vehicle?

Kratzer’s Brief at 1 (unnecessary capitalization omitted).

      In his first issue, Kratzer challenges the trial court’s denial of his motion

to suppress the BAC results. In reviewing an appeal from an order denying

suppression, our standard of review is limited to determining:

      whether [the trial court’s] factual findings are supported by the
      record and whether [its] legal conclusions drawn from those facts
      are correct. When reviewing the rulings of a [trial] court, the
      appellate court considers only the evidence of the prosecution and
      so much of the evidence for the defense as remains
      uncontradicted when read in the context of the record as a whole.
      When the record supports the findings of the [trial] court, we are
      bound by those facts and may reverse only if the legal conclusions
      drawn therefrom are in error.

Commonwealth v. Griffin, 116 A.3d 1139, 1142 (Pa. Super. 2015). Our

scope of review is limited to the evidence presented at the suppression

hearing. In re interests of L.J., 79 A.3d 1073, 1088-89 (Pa. 2013).

                                      -3-
J-A03019-21


     The Pennsylvania Supreme Court has explained the following with regard

to sobriety checkpoints:

            Although the stopping of a motor vehicle at a sobriety
      checkpoint constitutes a seizure for constitutional purposes, such
      checkpoint stops are not per se unreasonable, and hence are not
      per se unconstitutional under either the Fourth Amendment to the
      United States Constitution or Article I, Section 8 of the
      Pennsylvania Constitution. . . . [T]he United States Supreme Court
      concluded that sobriety checkpoints do not offend the Fourth
      Amendment because they are a reasonable means of advancing a
      vital public interest, involving only a modest intrusion on the
      privacy and liberty of motorists. Similarly, we have held that
      systematic, non-discriminatory, non-arbitrary checkpoints do not
      offend the Pennsylvania Constitution.

Commonwealth v. Worthy, 957 A.2d 720, 724 (Pa. 2008) (internal citations

omitted).

      To be constitutionally valid, a warrantless arrest must be supported by

probable cause. Commonwealth v. Evans, 685 A.2d 535, 537 (Pa. 1996).

In the case of a DUI, a police officer has probable cause to make an arrest

where the officer has knowledge of sufficient facts and circumstances to

warrant a prudent person to believe that the driver has been driving under

the influence of alcohol or a controlled substance. Commonwealth v. Hilliar,

943 A.2d 984, 994 (Pa. Super. 2008). An officer must determine whether

probable cause exists to justify a warrantless arrest using the “totality of the

circumstances.” Commonwealth v. Williams, 941 A.2d 14, 27 (Pa. Super.

2008) (en banc) (citation omitted).    Thus, “a police officer may utilize his

experience and personal observations to render an opinion as to whether a

person is intoxicated.” Id. (citation omitted); see also Commonwealth v.

                                     -4-
J-A03019-21


Wells, 916 A.2d 1192, 1195 (Pa. Super. 2007) (noting that trained police

officers may draw commonsensical inferences from the facts).

      Importantly, “probable cause does not involve certainties, but rather the

‘factual and practical considerations of everyday life on which reasonable and

prudent [persons] act.’” Williams, 941 A.2d at 27 (citation omitted). While

FSTs can be helpful for a police officer when determining whether probable

cause exists for a DUI arrest, “reasonable grounds to arrest [for suspicion of

DUI] does not require the failure of [FSTs].” Commonwealth v. Slonaker,

795 A.2d 397, 402 (Pa. Super. 2002) (citation and footnote omitted).

Moreover, “[p]robable cause exists when criminality is one reasonable

inference; it need not be the only, or even the most likely, inference.”

Commonwealth v. Quiles, 619 A.2d 291, 298 (Pa. Super. 1993) (en banc)

(citations omitted); see also Commonwealth v. Thompson, 985 A.2d 928,

931 (Pa. 2009) (holding that probable cause is not a prima facie showing of

criminal activity); Commonwealth v. Moss, 543 A.2d 514, 518 (Pa. 1988)

(noting that the fact that other inferences could be drawn does not

demonstrate that the inference that was drawn by police was unreasonable).

      In the instant matter, Kratzer argues that Trooper Judson did not have

sufficient probable cause to arrest him on suspicion of DUI. Kratzer maintains

that, under the totality of the circumstances, the trooper could not have

formed a reasonable probability that Kratzer was under the influence of

alcohol such that it impaired his ability to drive safely or that his BAC was at


                                     -5-
J-A03019-21


least .08%. In making this argument, Kratzer evaluates, in isolation, certain

factors supporting Trooper Judson’s probable cause determination. He insists

that bloodshot eyes and an odor of alcohol do not necessarily indicate alcohol

impairment or a BAC over .08%. Krazter posits that while some individuals

may exhibit bloodshot eyes after one drink, other may not exhibit bloodshot

eyes until several drinks are consumed. Similarly, Kratzer argues that some

individuals may emit an odor of alcohol with a low BAC, whereas others may

not present an odor of alcohol until reaching a much higher BAC. Kratzer

maintains that the fact he was wearing a wristband is of no consequence and

bears no weight in this matter.3

       Krazter points out that, even though Trooper Judson observed two

impairment clues when Kratzer performed the walk-and-turn test, the trooper

did not make the decision to arrest Kratzer for DUI at that point, but

considered the clues as part of the totality of the circumstances. Kratzer also

points out that, even though Trooper Judson observed three clues of

impairment when Kratzer performed the one-leg-stand test, the trooper

conceded that it could not be confirmed whether Kratzer was having issues

due to his age or something else.

____________________________________________


3 We note, with disapproval, that in making his suppression arguments,
Krazter points to information not included in the suppression record. As we
may only review the suppression record in addressing Kratzer’s suppression
challenge, we do not consider any information not contained therein. See In
re interests of L.J., 79 A.3d at 1088-89.



                                           -6-
J-A03019-21


       Krazter maintains that Pennsylvania is not a zero-tolerance state, and

that it was lawful for him to drink and drive so long as he was not impaired

above the legal limit.4 While Krazter acknowledges that the trial court found

that Trooper Judson had probable cause to arrest Kratzer on suspicion of DUI

based on his bloodshot eyes, odor of alcohol, admission of drinking, wristband,

and the trooper’s training and experience, Kratzer claims that “there is nothing

trustworthy and reliable about the information Trooper Judson took into

account with Kratzer’s arrest.”         Kratzer’s Brief at 30-31.   Kratzer further

argues that “[f]actors such as bloodshot eyes, odor of alcohol and a wristband,

which only confirm that alcohol may have been drank, cannot be suggestive

of criminal activity.” Id. at 33. According to Kratzer, no weight should be

afforded to his performance on the FSTs due to his age. Finally, Kratzer claims

that the opinion of Trooper Judson was not reasonable based on his training


____________________________________________


4 In making this argument, Krazter relies on Commonwealth v. Hicks, 208
A.3d 916 (Pa. 2019), wherein our Supreme Court held that police officers may
not infer criminal activity merely from an individual’s possession of a
concealed firearm in public, since a firearm may lawfully be carried and, alone,
is not suggestive of criminal activity. The Hicks Court further explained that,
while the possession of a firearm “certainly can be suspicious,” it is but one
factor to be considered under the totality of the circumstances presented. Id.
at 939-40. Importantly, Hicks did not involve a probable cause determination
for suspected DUI. Moreover, unlike in Hicks, Trooper Judson’s probable
cause determination was not based a single factor (i.e., that Krazter admitted
he had been drinking before driving through the DUI checkpoint). Instead, in
the instant matter, the trooper’s probable cause determination was based on
several factors indicating impairment. Thus, we find Hicks to be factually and
legally distinguishable.



                                           -7-
J-A03019-21


and experience as a police officer as well as the facts known to him at the

time of the arrest.5

       The trial court determined that, based on the totality of the

circumstances presented, Trooper Judson had sufficient probable cause to

arrest Krazter on suspicion of DUI. The trial court reasoned:

             In this case the arresting officer had probable cause to
       arrest [Kratzer] on suspicion of a DUI offense because: (1)
       [Kratzer] had an odor of alcohol about him; (2) his eyes were
       bloodshot; (3) he was wearing a wristband, suggestive of his
       having left a location where alcohol was served; (4) he admitted
       to drinking alcohol before driving his vehicle; (5) he failed the
       “walk-and[-]turn” and “one[-]leg[-]stand” field sobriety tests; (6)
       the officer had significant training and experience with regard to
       detecting a driver impaired by the consumption of alcohol, and in
       his opinion [Kratzer] was incapable of safely operating a motor
       vehicle.

Trial Court Opinion, 12/4/19, at 7 (unnecessary capitalization omitted).

       Our review of the suppression record reflects the following.     Trooper

Judson testified that he completed his police training at the Pennsylvania State

Police Academy, and has been employed by the Pennsylvania State Police for

two and one-half years. N.T., 11/25/19, at 6. While at the police academy,

he received training on identifying impaired drivers who are under the

____________________________________________


5 Kratzer makes much of the fact that there was no evidence that he drove
erratically, had slurred speech, or trouble communicating with the trooper.
However, evidence of erratic driving, slurred speech, or other specific factors
is not a necessary precursor to a finding of DUI. See Salter, 121 A.3d at 995
(noting that for probable cause we do not employ a mechanical consideration
of specific factors, but rather look to the totality of the circumstances
presented).



                                           -8-
J-A03019-21


influence of alcohol.      Id. at 7.6      Trooper Judson explained that signs of

impairment include, inter alia, bloodshot eyes, odor of alcoholic beverages on

or about the individual, and slurred speech. Id. An additional cue is provided

when a driver is wearing a wristband from an establishment that serves

alcohol.   Id. at 9.     While at the police academy, Trooper Judson received

training on FSTs prescribed by the National Highway and Traffic Safety

Administration (“NHTSA”).           Id.    He estimates that he has conducted

approximately thirty traffic stops where he eventually suspected that the

individual was driving while impaired and arrested them.          Id. at 10.   The

trooper estimated that he had administered the walk-and-turn and one-leg-

stand FSTs on twenty-five occasions prior to his encounter with Kratzer. Id.

       Trooper Judson testified that, on the night of May 27, 2018 and

extending into the early morning hours of May 28, 2018, he was working at a

DUI checkpoint in Snyder County. Id. at 10-11. All cars were required to

pass through the checkpoint, and as they did so, the troopers interacted with

drivers and looked for signs of impairment. Id. at 12. Shortly after midnight,

he encountered Kratzer, who was driving a silver sedan and wearing a

wristband. Id. Kratzer told Trooper Judson that he was driving home after

watching races at the Port Royal Speedway. Id. at 13. Kratzer also told the

trooper that he had consumed alcohol, consisting of a “couple” or a “few”


____________________________________________


6Following the arrest in this case, Trooper Judson completed ARIDE training,
which is advanced recognition of impaired drivers. N.T., 11/25/19, at 7-8.

                                           -9-
J-A03019-21


drinks, prior to driving home. Id. at 14, 39. Trooper Judson observed certain

signs of impairment, including bloodshot eyes and a moderate odor of alcohol

on Kratzer’s person. Id. Trooper Judson asked Kratzer to exit his vehicle and

directed him to an area in front of a marked police vehicle equipped with a

video recording device.   Id. at 17.    Kratzer provided the trooper with his

driver’s license and vehicle registration, from which the trooper was able to

ascertain that Krazter was 72 years old. Id. at 19-20. The trooper was trained

to take age into consideration when administering FSTs to individuals over

sixty-five years of age. Id. at 20.

      Trooper Judson then asked Kratzer to performed certain FSTs, including

the walk-and-turn test and the one-leg-stand test. Id. at 18. The trooper

instructed Krazter verbally, and physically demonstrated to him how the walk-

and-turn test was to be performed. Id. at 20, 21-22. Trooper Judson asked

Kratzer if there was anything that would limit his ability to perform the test,

and Krazter indicated that he had an issue with one hip. Id. at 21, 47. Krazter

did not explain the extent of his hip issue but indicated that he would try to

complete the test.    Id. at 21. Trooper Judson took the hip issue into

consideration when he evaluated Kratzer’s performance of the walk-and-turn

test. Id. The trooper explained that there are eight clues of impairment to

look for with that test, and that Krazter exhibited two of them. Id. at 19, 23.

Specifically, Kratzer used his arms to balance himself, and he stepped off the

line. Id. at 23. When the trooper asked Kratzer to perform the one-leg-stand


                                      - 10 -
J-A03019-21


test, Kratzer did not mention the hip issue.      Id. at 25.    Trooper Judson

explained that there are four clues of impairment to look for in administering

the one-leg-stand test, and Krazter exhibited three of them; namely, he

swayed, used his arms for balance, and put his foot down. Id. at 25-26.

      Trooper Judson testified that the FSTs are not administered on a

pass/fails basis; rather, any clues of impairment exhibited when performing

FSTs are considered as part of the totality of circumstances indicating

impairment.    Id. at 23   Based on his education, training, experience with

suspected impaired drivers, and his observations of Kratzer, Trooper Judson

did not think that Kratzer could safely drive his vehicle and placed him under

arrest on suspicion of DUI. Id. at 26-27.

      Based on our review of the suppression record, and considering only the

evidence of the prosecution and so much of the evidence for the defense as

remains uncontradicted when read in the context of the record as a whole, we

conclude that the trial court’s factual findings are supported by the record.

Accordingly, we are bound by those facts and may reverse only if the legal

conclusions drawn therefrom are in error. See Griffin, supra.

      In this regard, we discern no error in the trial court’s legal conclusions.

As explained above, probable cause is not a prima facie showing of criminal

activity.   Thompson, 985 A.2d at 931.         Thus, Trooper Judson was not

required to “have had in hand evidence which would suffice to convict, as it is

only the probability, and not a prima facie showing of criminal activity, that is


                                     - 11 -
J-A03019-21


the standard for justifying arrest.” See Salter, 121 A.3d at 996. Instead,

Trooper Judson was only required to determine that the totality of the

circumstances presented indicated that DUI was one reasonable inference.

See Quiles, 619 A.2d at 298 (holding that criminality need not be the only,

or even the most likely, inference). Further, the fact that other inferences

could be drawn for some of the factors considered by Trooper Judson (i.e.,

bloodshot eyes, the wearing of a wristband, odor of alcohol, poor performance

on FSTs) does not render Trooper Judson’s inference of impairment

unreasonable. See Moss, 543 A.2d at 518.7

       With respect to Kratzer’s challenge to the admission of FSTs, he

seemingly ignores that our caselaw recognizes that FSTs, such as those

administered in this case, are grounded in theories which link an individual’s

lack of coordination and loss of concentration, with intoxication. See Salter,

121 A.3d at 996. This inter-relationship is also recognized in what is generally

accepted as the common indicia of intoxication, within the understanding and

experience of ordinary people.          Id.    Importantly, FSTs are not meant to

ascertain with certainty a driver’s specific BAC, as Kratzer suggests, but only



____________________________________________


7 Kratzer devotes a significant portion of his argument to a discussion of the
things he was able to do without incident, such as traveling at an appropriate
speed when entering the DUI checkpoint, being able to stop his vehicle when
directed to do so, his ability to communicate, retrieve his license and vehicle
information, and to exit his vehicle. Kratzer points us to no authority which
required the trial court to view the evidence in Kratzer’s favor, or to consider
irrelevant or neutral factors.

                                          - 12 -
J-A03019-21


to provide the officer with information useful to determine whether the driver

is impaired. Id.

       We are mindful that Trooper Judson indicated that he was trained to

take age into consideration when administering FSTs to individuals over sixty-

five years of age. However, we find it significant that the trooper testified that

he was aware of Kratzer’s age of seventy-two, and that he relied upon his

training when reaching his probable cause determination. N.T., 11/25/19, at

19-20, 26-27. Thus, the trial court could reasonably infer that, based on the

trooper’s training, he took Kratzer’s advanced age into account when

considering his poor performance on the FSTs.8         See Commonwealth v.

Wells, 916 A.2d 1192, 1195 (Pa. Super. 2007) (holding that, in determining

whether an officer has probable cause, courts look to the totality of the

circumstances “as viewed through the eyes of a prudent, reasonable, cautious

police officer guided by experience and training”).

       Importantly, Kratzer presented no evidence or testimony that the

NHTSA guidelines prohibit the administration of FSTs to individuals over the

age of sixty-five, or mandate that the results of such tests have no value

when the individual performing them is over sixty-five-years old. Moreover,

even if Kratzer had successfully performed the FSTs, it would not have



____________________________________________


8Trooper Judson indicated that he took Kratzer’s hip issue into account when
evaluating his performance of the walk-and-turn test. See N.T., 11/25/19, at
21.

                                          - 13 -
J-A03019-21


precluded Trooper Judson from potentially developing probable cause, since

reasonable grounds to arrest for suspicion of DUI does not require the failure

of FSTs. See Slonaker, 795 A.2d at 402; see also Salter, 121 A.3d at 997

(holding that failing FSTs is not a requirement for a determination of probable

cause to arrest on suspicion of DUI). Accordingly, we conclude that the trial

court had ample evidence upon which to find that Trooper Judson had probable

cause to arrest Kratzer for DUI, and that the trial court did not err by declining

to grant Kratzer’s motion to suppress. Thus, Kratzer’s first issue warrants no

relief.

          In his second issue, Kratzer contends that the verdict of guilt was

against the weight of the evidence. The following legal principles apply when

a challenge to the weight of the evidence supporting a conviction is presented

to the trial court:

                 A motion for new trial on the grounds that the verdict is
          contrary to the weight of the evidence, concedes that there is
          sufficient evidence to sustain the verdict. Thus, the trial court is
          under no obligation to view the evidence in the light most
          favorable to the verdict winner. An allegation that the verdict is
          against the weight of the evidence is addressed to the discretion
          of the trial court. A new trial should not be granted because of a
          mere conflict in the testimony or because the judge on the same
          facts would have arrived at a different conclusion. A trial judge
          must do more than reassess the credibility of the witnesses and
          allege that he would not have assented to the verdict if he were a
          juror. Trial judges, in reviewing a claim that the verdict is against
          the weight of the evidence do not sit as the thirteenth juror.
          Rather, the role of the trial judge is to determine that
          notwithstanding all the facts, certain facts are so clearly of greater
          weight that to ignore them or to give them equal weight with all
          the facts is to deny justice.


                                         - 14 -
J-A03019-21


Commonwealth v. Widmer, 744 A.2d 745, 751-52 (Pa. 2000) (citations,

footnotes and quotation marks omitted).       Thus, to allow an appellant “to

prevail on a challenge to the weight of the evidence, the evidence must be so

tenuous, vague and uncertain that the verdict shocks the conscience of the

[trial] court.” Commonwealth v. Talbert, 129 A.3d 536, 545 (Pa. Super.

2016) (internal citation omitted).

      An appellate court’s standard of review when presented with a weight

of the evidence claim is distinct from the standard of review applied by the

trial court:

             Appellate review of a weight claim is a review of the exercise
      of discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an
      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court’s determination that the verdict is against the weight of the
      evidence. One of the least assailable reasons for granting or
      denying a new trial is the lower court’s conviction that the verdict
      was or was not against the weight of the evidence and that a new
      trial should be granted in the interest of justice.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (emphasis in

original).

      Kratzer contends that the verdict was contrary to the weight of the

evidence because the Commonwealth failed to establish that his mental and

physical faculties were impaired such that he could not safely operate a motor

vehicle. In making this argument, Kratzer once again relies primarily on the

various things he was able to do without incident. Specifically, he points out


                                     - 15 -
J-A03019-21


that he drove into the DUI checkpoint without issue, conversed with Trooper

Judson, provided the requested vehicle information, and exited his vehicle

without difficulty.   While Kratzer acknowledges that the trooper observed

bloodshot eyes and a moderate odor of alcohol, he claims that these factors

are not dispositive of impairment or that his BAC was above .08%.           With

respect to the FSTs, Krazter acknowledges that he performed them poorly.

However, he argues that the clues that Trooper Judson observed when Kratzer

performed these tests were not indicative of impairment or that his blood

alcohol content was above a .08.

      Here, the trial court determined that the elements for each DUI

conviction were supported by the record that there was nothing about the

verdicts that would “shock one’s sense of justice.”      Trial Court Opinion,

4/15/20, at 7. The trial court observed that, while Kratzer referred to the

various factors considered by Trooper Judson in making his probable cause

determination, Kratzer did not evaluate them in their totality. Id. at 4. As

the trial court explained:

            [Kratzer] seems to forget that the events must be analyzed
      in terms of a “totality of the circumstances” – [nothing] says that
      a DUI arrest necessitates a specific observation by the officer of
      impaired driving; nor that there be direct evidence that a
      defendant’s mental and physical faculties were visibly impaired;
      nor that a specific time must be assigned to an admission by a
      defendant that he or she has consumed alcohol; nor that the
      existence of glassy bloodshot eyes or odor of alcohol about a
      defendant’s person is irrelevant to the probable cause
      determination.     . . . It is the sum total of these various
      observations that furnish the requisite probable cause.


                                    - 16 -
J-A03019-21


Id. at 3-4.

      We discern no abuse of discretion by the trial court in arriving at its

determination that the verdict of guilt did not shock the conscious.

Accordingly, Kratzer’s second issue entitles him to no relief.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/21/2021




                                     - 17 -